Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                               GREGORY F. ZOELLER
Special Assistant to the State Public Defender      Attorney General of Indiana
Wieneke Law Office, LLC
Plainfield, Indiana                                 CHANDRA K. HEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                              Jun 28 2013, 10:55 am

                               IN THE
                     COURT OF APPEALS OF INDIANA

GREGORY D. SWAGGER,                                 )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 90A02-1212-CR-1018
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                        APPEAL FROM THE WELLS CIRCUIT COURT
                       The Honorable Frederick A. Schurger, Special Judge
                                 Cause No. 90C01-0410-FA-6



                                          June 28, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Gregory D. Swagger was serving four years of probation as part of his sentence for a

class B felony child molesting conviction. The State alleged that he violated his probation,

and he admitted to the allegations contained in the revocation petition. The trial court

revoked his probation and ordered that he serve the rest of his sentence in the Department of

Correction (“DOC”). He now appeals, claiming that the trial court abused its discretion in

doing so. Finding no abuse of discretion, we affirm.

                                Facts and Procedural History

       In August 2005, Swagger pled guilty to class B felony child molesting. In February

2006, the trial court sentenced him to ten years, with six executed and four suspended to

probation.   His probation terms required that he attend, actively participate in, and

successfully complete a court-approved sex offender treatment program, that he maintain

steady progress in treatment, and that he not be unsuccessfully terminated from treatment or

be noncompliant. Appellant’s App. at 49-53.

       Following his release from prison in May 2009, Swagger was transferred between two

county probation departments but was subject to the original conditions of his probation. In

July 2012, the State filed a verified petition for revocation of Swagger’s suspended sentence

and probation. The petition incorporated an attached letter from Swagger’s clinical social

worker, which stated in part,

       Mr. Swagger was told on June 25, 2012 by letter and on June 28, 2012 in
       person that he would be immediately terminated from the program unless he
       left a copy of the Doctor’s note regarding his missed group session at the front
       desk of Family Services within 1 week. He also was informed that he needed

                                              2
       to pay off his polygraph balance by August 1st, 2012 as it is 20 months
       overdue!
       Mr. Swagger failed to comply with either of these stipulations. He has
       consistently demonstrated he is not willing to participate in treatment and
       follow the rules of the program and so is TERMINATED from the Sex
       Offender treatment program effective immediately.

Id. at 61.

       In September 2012, Swagger admitted to the allegations contained in the petition.

Following a November 2012 hearing, the trial court revoked his probation and ordered the

execution of his suspended sentence. Swagger now appeals. Additional facts will be

provided as necessary.

                                   Discussion and Decision

       Swagger challenges the trial court’s execution of his suspended sentence. Probation is

a matter of grace left to the trial court’s sound discretion, not a right to which a criminal

defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). The trial court

determines the conditions of probation and may revoke probation if the probationer violates

those conditions. Id. We review a trial court’s sentencing decisions for probation violations

using an abuse of discretion standard. Id. An abuse of discretion occurs where the trial

court’s decision is clearly against the logic and effect of the facts and circumstances before it.

Id. In determining whether a trial court has abused its discretion, we do not reweigh

evidence. Mogg v. State, 918 N.E.2d 750, 755 (Ind. Ct. App. 2009). Instead, we consider

conflicting evidence in the light most favorable to the trial court’s ruling. Id.

       Here, Swagger admitted to the allegations contained in the revocation petition and

does not challenge this aspect of the trial court’s revocation order. Rather, he claims that the

                                                3
trial court abused its discretion in imposing the sanction for his probation violation. Indiana

Code Section 35-38-2-3(h) states,

              If the court finds that the person has violated a condition at any time
       before termination of the period, and the petition to revoke is filed within the
       probationary period, the court may impose one (1) or more of the following
       sanctions:

              (1) Continue the person on probation, with or without modifying or
              enlarging the conditions.

              (2) Extend the person’s probationary period for not more than one (1)
              year beyond the original probationary period.

              (3) Order execution of all or part of the sentence that was suspended at
              the time of initial sentencing.

(Emphasis added.)

       The statute clearly gives the trial court three options with respect to sanctioning a

probationer who has violated his probation terms. One of those options is to do just what the

trial court did here: order execution of all four years of Swagger’s sentence that was

previously suspended. Notwithstanding, Swagger suggests that the trial court’s sanction

amounted to an abuse of discretion because his infraction was “a single violation which did

not involve a new criminal offense” and the petition to revoke was filed “nearly 36 months

into his 48-month period of probation[.]” Appellant’s Br. at 6. In this vein, we note first that

proof of a single violation of probation terms is sufficient to support revocation, Bussberg v.

State, 827 N.E.2d 37, 44 (Ind. Ct. App. 2005), trans. denied, and that the violation need not

involve a criminal act. See, e.g., Stephens v. State, 818 N.E.2d 936, 938 (Ind. 2004) (where

violation consisted of missing two psychosexual counseling sessions).


                                               4
          We also note that the statute contains no qualifying language concerning the

circumstances under which a trial court may order execution of the full term versus a partial

term. Moreover, the record indicates that the June 14, 2012 counseling session cited in the

revocation petition was the twelfth such session that Swagger had missed without excuse.

His social worker testified that in addition to having numerous unexcused absences, Swagger

had been disruptive in group treatment sessions and had been terminated from counseling for

failure to make progress and for being twenty months overdue in paying for his polygraphs.

Tr. at 35-38. Simply put, the record shows that Swagger’s violations were not singular but

many and that his eleven previous unexcused absences from counseling occurred before June

14, 2012, thereby undercutting his argument that he had successfully completed three-

quarters of his probation without any violations. We decline his invitation to reweigh

evidence.

          The trial court was statutorily authorized to order the execution of all of Swagger’s

four-year suspended term. Thus, we find no abuse of discretion here. Accordingly, we

affirm.

          Affirmed.

ROBB, C.J., and FRIEDLANDER, J., concur.




                                                5